                              DISTRICT OF MINNESOTA

R. CEASAR,

              Plaintiff,

v.                                                      Case No. 18-cv-2350 (JNE/ECW)
                                                        ORDER
RICHARD SENESE; THOMAS
POULON; and CAPELLA
UNIVERSITY,

              Defendants.


       In a Report and Recommendation (“R&R”) dated October 17, 2018, the

Honorable Elizabeth Cowan Wright, United States Magistrate Judge, screened Plaintiff’s

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Judge Wright recommended

dismissing Defendants Richard Senese and Thomas Poulon because Plaintiff’s complaint

did not include any factual allegations directed against those individuals. ECF No. 6 at 2.

In an objection to the R&R, Plaintiff raised factual allegations against Senese and Poulon.

ECF No. 7 at 3-4.

       Based on a de novo review of the record, the Court adopts the R&R in its entirety.

See 28 U.S.C. § 636(b)(1); D. Minn. LR 72.2. Without ruling on the merit of the factual

allegations in Plaintiff’s objection, the Court dismisses Defendants Senese and Poulon

because Plaintiff failed to state these allegations in the complaint. Accordingly, the case

will proceed only against Capella University.

       However, Plaintiff may request the Court for leave to file an amended complaint

in order to include the parties and allegations discussed above. Fed. R. Civ. P. 15(a)(2).


                                             1
Rule 15(a)(2) directs the Court to “freely give leave when justice so requires.” Id.

Lastly, the Court notes that if Plaintiff is permitted to file an amended complaint, the

amended complaint “must be complete in itself and must not incorporate by reference

any prior pleading.” D. Minn. LR 15.1(a).

       Therefore, IT IS ORDERED THAT:

       1. Defendants Senese and Thomas be DISMISSED WITHOUT PREJUDICE.

Dated: December 10, 2018

                                                                 s/ Joan N. Ericksen
                                                                JOAN N. ERICKSEN
                                                                United States District Judge




                                              2
